EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Burns on 03/05/2021.

The application has been amended as follows: 

1(Newly Amended). A cutting blade mounting mechanism for mounting a cutting blade to a tip portion of a spindle of a cutting apparatus, the cutting apparatus including a chuck table holding a workpiece, and a cutting unit cutting the workpiece held by the chuck table by the cutting blade mounted to the tip portion of the spindle rotatably supported by a spindle housing, the cutting blade having a cutting edge at an outer periphery of an annular base, the cutting blade mounting mechanism comprising:
a blade mount mounted to the tip portion of the spindle; and
an air supply unit supplying air to the blade mount, wherein the blade mount includes:
a columnar boss section inserted into a through-hole provided in the annular base of the cutting blade;
a flange section projecting in a radial direction from a side of a base end of the boss section and having a support surface supporting the cutting blade; and
an ejector 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the recitations “an air supply unit supplying air to the blade mount, wherein the blade mount includes: a columnar boss section inserted into a through-hole provided in the annular base of the cutting blade; a flange section projecting in a radial direction from a side of a base end of the boss section and having a support surface supporting the cutting blade; and an ejector (Fig 2) However, ‘4853 fails to disclose “an ejector blade suction section (which has been interpreted a portion of a venture tube  98 as shown in Fig 3) having a first air passage connecting a supply port supplied with air from the air supply unit and a discharge port discharging the air, and a second air passage connecting a suction port opening to a side of the support surface of the flange section and the first air passage, and the ejector blade suction section sucking the cutting blade by a negative pressure applied from the suction port”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated . Therefore for the reasons above the claim limitations of claims 1-3 have been considered as allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723